 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4543 
 
AN ACT 
To designate the facility of the United States Postal Service located at 4285 Payne Avenue in San Jose, California, as the Anthony J. Cortese Post Office Building. 
 
 
1.Anthony J. Cortese Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 4285 Payne Avenue in San Jose, California, shall be known and designated as the Anthony J. Cortese Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Anthony J. Cortese Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
